Title: To James Madison from Henry Cheriot, 20 January 1812 (Abstract)
From: Cheriot, Henry
To: Madison, James


20 January 1812, New York. Has been advised by Messrs. Bossange & Masson of Paris that last July they delivered to Mr. Hamilton, bearer of dispatches in the John Adams, a bundle directed to him containing a book, La Jérusalem délivrée, with an order to forward it immediately to JM. Did not receive the book but supposes that Mr. Hamilton delivered it to JM personally. So that he can inform his friends in Paris, asks whether the book was delivered to JM and by whom.
